DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 10/16/19 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. An English abstract does not appear to be provided for the EP2407402 reference.

Claim Objections
Claims 5, 14 and 15 are objected to because of the following informalities:  Words, while presumed understood, appear to be cut off/missing at the beginning of lines 1, 4 and 14, respectively.  Appropriate correction is required.
Claim 8 objected to because of the following informalities:  “Wherein blocker element” should be recited as --wherein the blocker element--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, line 1, it is recited as dependent upon itself. It is the Examiner’s position that it depend from Claim 5.
Regarding Claim 15, lines 6-7, “a media path” is recited however this is already recited in line 4. Appropriate antecedent basis should be used.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-11, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanabe (JP 2005-272021).
	Regarding Claim 1, Tanabe discloses a driver (35) to transport a media sheet along a media path (along 28b); 
a first sensor (52a) to detect a first portion of a leading edge of the media sheet as the media sheet is transported along the media path (see Fig. 4) ; 
a second sensor (52b) to detect a second portion of the leading edge of the media sheet as the media sheet is transported along the media path (see Fig. 4); 

a calculation engine (controller, see Abstract) to calculate, based upon a time differential between first sensor detection of the first portion and second sensor detection of the second portion (portions arrive at different times as in Fig. 4), a driver correction specification (“necessary conveyance amount required for correcting the skew”, see Abstract) for causing skew correction of the media sheet as the media sheet impacts the blocker element; and 
a correction implementation engine (controller, see Abstract) to cause the driver to operate according to the calculated driver correction specification (“conveys the recording paper sheets 28 by the calculated maximum necessary conveyance amount…sheet 28 can be bent adequately between the first pair of conveyance rollers 35 and the abutting guide 40, the skew thereof can be corrected”, see Abstract).
It is noted that as per [0015] of Applicant’s specification, the engines may be achieved merely by programming.
Regarding Claim 2, Tanabe discloses the calculation engine is to calculate the driver correction specification based upon a dimension of the media sheet (“based on detection signals from photo sensors 51a, 51b, 52a, 52b and the width size of each recording paper sheet 28”).
Regarding Claim 3, Tanabe discloses the driver correction specification includes an amount of time and a speed that the driver is to be engaged to cause a leading corner of the leading edge to impact the blocker element and advance a lagging corner of the leading edge to a position such that the leading edge is horizontal with the 
Regarding Claim 5, Tanabe discloses the driver includes a plurality of rollers (35a, 35b), and wherein the correction implementation engine when implementing the driver correction specification drives each roller of the plurality of rollers at a same speed (rotate in unison, as they form a nip).
Regarding Claim 7, Tanabe discloses the driver correction specification includes a change in speed of the rollers of the driver (“The skew correction can be performed in a short time by increasing the conveyance speed Vb of the recording paper sheet 28b having the largest necessary conveyance amount.”).
Regarding Claim 8, Tanabe discloses the blocker element is movable into and out of a blocking position (see Fig. 6 vs Fig. 8).
Regarding Claim 9, Tanabe discloses the blocker element has a width greater than the width of the media (40 is wider than 28b, see Fig. 4).
Regarding Claim 10, Tanabe discloses the media path is a bridge between a media sheet pickup component (30) and a print engine (21).

Regarding Claim 14, Tanabe discloses utilizing a first sensor (52a) to detect a first portion of a leading edge of a media sheet as the media sheet is transported by a driver along a media path (see Fig. 4); 
(utilizing a) second sensor (52b) to detect a second portion of the leading edge of the media sheet as the media sheet is transported by the driver along the media path (see Fig. 4); 
calculating a correction specification for the driver (“necessary conveyance amount required for correcting the skew”, see Abstract), the correction specification for causing skew correction of the media sheet as the media sheet impacts a blocker element (40) situated orthogonal to the media path and downstream of the first sensor and the second sensor,
 wherein the calculation is on consideration of a time differential between first sensor detection of the first portion and second sensor detection of the second portion (portions arrive at different times as in Fig. 4) and is in consideration of a width of the media sheet (“based on detection signals from photo sensors 51a, 51b, 52a, 52b and the width size of each recording paper sheet 28”); and 
causing the driver to implement the calculated correction specification (“conveys the recording paper sheets 28 by the calculated maximum necessary conveyance amount…sheet 28 can be bent adequately between the first pair of 
	
	Regarding Claim 15, a media sheet pickup component (30); 
a print engine (21), 
a media path (i.e. path from 30 to 21) to bridge between the media sheet pickup component and the print engine; 
a driver (35) including a plurality of rollers (35a, 35b) to transport a media sheet along the media path; 
a first sensor (52a) to detect a first portion of a leading edge of the media sheet as the media sheet is transported along the media path (see Fig. 4); 
a second sensor (52b) to detect a second portion of the leading edge of the media sheet as the media sheet is transported along the media path (see Fig. 4); 
a blocker element (40) situated orthogonal to the media path and downstream of the first sensor and the second sensor; 
(a calculati)on engine (controller, see Abstract) to calculate a driver correction specification (“necessary conveyance amount required for correcting the skew”, see Abstract) for causing skew correction of the media sheet as the media sheet impacts the blocker element, 
wherein the calculation is based upon a time differential between first sensor detection of the first portion and second sensor detection of the second portion (portions arrive at different times as in Fig. 4), and the calculation is based upon a dimension of the media sheet (“based on detection signals from 
and a correction implementation engine (controller, see Abstract) to cause the driver to operate according to the calculated correction specification (“conveys the recording paper sheets 28 by the calculated maximum necessary conveyance amount…sheet 28 can be bent adequately between the first pair of conveyance rollers 35 and the abutting guide 40, the skew thereof can be corrected”, see Abstract).
It is noted that as per [0015] of Applicant’s specification, the engines may be achieved merely by programming.

Allowable Subject Matter
Claims 4, 6, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows a correction specification to include a number of turns (Claim 4) or a plurality of rollers as claimed to be situated upon a common axis (Claim 6). The prior art also does not disclose a third sensor as claimed (Claims 12 and 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Deno et al. (US Pub No. 2013/0056926) discloses a driver 115, sensors 117 and blocker element 120.
Kondo (US Pub No. 2009/0057994) discloses driver 906, sensors 701 and blocker element 201, 202.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        October 22, 2021